NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                   RICK WAYNE VALENTINI, Petitioner.

                         No. 1 CA-CR 21-0172 PRPC
                              FILED 8-26-2021


    Petition for Review from the Superior Court in Maricopa County
                         No. CR2011-005869-001
              The Honorable Ronee F. Korbin Steiner, Judge

                  REVIEW GRANTED; RELIEF DENIED


                               APPEARANCES

Maricopa County Attorney’s Office, Phoenix
By Amanda M. Parker
Counsel for Respondent

Rick Wayne Valentini, Florence
Petitioner



                       MEMORANDUM DECISION

Presiding Judge D. Steven Williams, Judge David B. Gass, and Judge
James B. Morse Jr. delivered the decision of the Court.
                            STATE v. VALENTINI
                             Decision of the Court

PER CURIAM:

¶1             Petitioner Rick Wayne Valentini seeks review of the superior
court’s order denying his petition for post-conviction relief. This is
petitioner’s latest successive petition.

¶2              Absent an abuse of discretion or error of law, this court will
not disturb a superior court’s ruling on a petition for post-conviction
relief. State v. Gutierrez, 229 Ariz. 573, 577, ¶ 19, 278 P.3d 1276, 1280 (2012).
It is petitioner’s burden to show that the superior court abused its
discretion by denying the petition for post-conviction relief. See State v.
Poblete, 227 Ariz. 537, ¶ 1, 260 P.3d 1102, 1103 (App. 2011) (petitioner has
burden of establishing abuse of discretion on review).

¶3           We have reviewed the record in this matter, the superior
court’s order denying the petition for post-conviction relief, and the
petition for review. The petitioner has failed to show an abuse of
discretion.

¶4             For the foregoing reasons, this court grants review but
denies relief.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                         2